Citation Nr: 0521715	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension, based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In June 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1. The medical evidence does not establish that the veteran 
is helpless or blind; nearly helpless or blind; or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or that he is a patient in a nursing home 
because of mental or physical incapacity.

2. The evidence has not shown that the veteran requires the 
daily assistance of another to perform the activities of 
daily living or to protect himself from the dangers of his 
environment.

3. The veteran is not bedridden.


CONCLUSION OF LAW

The criteria for special monthly pension, on account of a 
need for regular aid and attendance of another person, have 
not been met. 38 U.S.C.A. §§ 1502, 1521, 5103 (West 2002); 38 
C.F.R. §§ 3.159, 3.351, 3.352 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for special monthly pension.  In this context, the Board 
notes that a substantially complete application was received 
in July 2001.  In April and August 2001, prior to its 
adjudication of this claim, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim for aid and 
attendance; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the April and August 
2001 notices comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
relevant records have been secured.  The veteran has been 
examined in conjunction with his claim. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Special Monthly Pension - Aid & Attendance

The veteran was granted a non service-connected pension in 
August 1988.  He now contends that due to his multiple 
disabilities, he experiences dizziness, shortness of breath, 
and leg pains, and so requires someone to help him in all his 
needs.  Thus, he contends that he is entitled to a special 
monthly pension, based on the need for aid and attendance.  

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. 
§ 3.351(b).  The veteran will be considered in need of aid 
and attendance if he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  Alternatively, the veteran will be considered in need 
of aid and attendance if he is a patient in a nursing home 
because of mental or physical incapacity, or if the record 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment. 

"Bedridden" also will be a proper basis for the 
determination. "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bed rest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a).

At the outset of the analysis, the Board notes that the 
veteran is not blind, bedridden, or a patient in a nursing 
home, nor is it contended otherwise.  The Board also finds 
that the evidence shows that the veteran does not require the 
assistance of another person to perform activities of daily 
living, such as feeding or dressing himself, keeping himself 
ordinarily clean and presentable, or tending to the wants of 
nature. 

In this regard, the veteran testified before the undersigned 
Veterans Law Judge in May 2005 that he is able to shower 
without the aid of another, though he often sits down to 
rest.  He also is able to dress himself without aid, albeit 
while sitting down.  He prepares his own frozen meals and can 
eat without assistance.  He is able to properly administer 
his many prescriptions on his own.  

The veteran has expressed his need for someone to drive him 
should he need to go anywhere, such as hospital appointments 
or grocery shopping.  He also explained that his strength 
poses problems to cleaning his home.

VA outpatient treatment records dated as late as September 
2004 confirm that the veteran no longer drives his car, and 
that he receives help with the cleaning.  He has reported to 
different social workers that he was able to prepare his own 
meals and was not interested in entering a nursing home.  The 
March 2002 VA examination confirmed that the veteran 
experiences dizziness spells when his eyes are closed and 
pain and weakness in his legs.

Based on this record, the Board finds that the veteran is not 
shown to be helpless or so nearly helpless as to require the 
aid and attendance of another person.  While the Board is 
sympathetic to the many disabilities with which the veteran 
must contend, it notes that it is bound by the laws and 
regulations governing the payment of benefits.  In this case, 
the legal requirements for establishing the nee for the 
regular aid and attendance of another person have not been 
met.  Special monthly pension must be denied.

ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


